Citation Nr: 1611959	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-38 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from May 15, 2008 to November 19, 2013 and as 70 percent disabling from November 20, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel  
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the November 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective May 15, 2008, the date the Veteran's claim was received.  In a September 2013 Decision Review Officer Decision, the RO granted an increased rating of 50 percent effective August 16, 2013.  

The Veteran was afforded a hearing on November 2013 before the undersigned Veteran Law Judge (VLJ).  A transcript of this proceeding is of record.  Following the Board's April 2014 Remand, and specifically in a September 2014 rating decision the Appeals Management Center (AMC) granted an increased rating of 50 percent for PTSD effective May 15, 2008.  The 50 percent disability rating that previously was effective August 16, 2013, was increased to 70 percent effective November 20, 2013.  Thus, the issue is characterized as reflected on the title page.  

In October 2014, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  He contended that he is unable to work due to his service-connected PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, in a rating decision dated in May 2015, the RO denied the Veteran's claim of entitlement to TDIU and a letter notifying him of that determination along with a copy of the rating decision was mailed to him that same month.  Thus, the one year period of appealing the May 2015 rating decision denying entitlement to TDIU has not expired.  See 38 C.F.R. § 20.302(a).  As such, if the Veteran wishes to appeal the issue of entitlement to TDIU he has through May 11, 2016 (one year from the date of mailing the May 2015 rating decision) to file a timely notice of disagreement.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand in April 2014.  After carefully considering this matter, the Board finds that this case must be remanded for further development for the following reasons.  

First, in April 2014, the Board remanded the issue on appeal for a VA examination to determine the current level of severity of the Veteran's PTSD.  The Board instructed that, if the Veteran's claim for an initial higher rating for PTSD was not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC).  Subsequently, the Veteran was afforded a VA PTSD examination in May 2014 and was issued an SSOC in September 2014.  However, subsequent to the last SSOC in September 2014, the Veteran was afforded another VA PTSD examination in May 2015.  Although the Veteran in February 2015, through his representative, submitted a waiver of initial RO review of evidence that he may submit in the future, this waiver does not cover the May 2015 VA PTSD examination, which VA obtained.

While the AMC in the September 2014 rating decision granted higher initial ratings of 50 percent effective May 15, 2008 and 70 percent effective November 20, 2013, a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  AB v. Brown, 6 Vet.App. 35, 38 (1993).  The Veteran's representative in a November 2015 brief stated that consideration of a 100 percent rating for PTSD for the entire appeal period was warranted.  The Veteran's claim for initial higher ratings for PTSD was not fully granted, and thus there was a lack of compliance with the Board's remand directive that an SSOC must be furnished to the Veteran if the benefit was not granted.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11Vet. App. 268, 271 (1998).  

Second, the May 2014 VA PTSD examination report shows that the DSM-V criteria were applied.  However, effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).  

In the instant case, the claim was pending before the Board prior to August 4, 2014.  (The Veteran perfected his appeal in October 2009, the Form 8 Certification of Appeal was dated October 2013, and the Board remanded the issue for further development in April 2014.)  Here, therefore, the criteria that must be used are those at DSM-IV, not the DSM-V.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Veteran should be afforded a new VA PTSD examination, and the examiner should be instructed to apply the DSM-IV criteria.  

Lastly, the Veteran's most recent VA treatment records are dated in April 2015, and his most recent records from the Boston Vet Center are dated in April 2014.  Thus, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include any outstanding VA treatment records from April 2015 onward and Vet Center records from April 2014 onward.  Afterwards obtain copies of any pertinent records, and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c)(2015).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e)(2015).

2. Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner.  The examiner should identify all current manifestations of this service-connected disorder.  The examiner should also opine on the current degree of occupational and social functioning associated with this disorder.  The examiner must apply the DSM-IV criteria in evaluating the PTSD and provide a Global Assessment of Functioning score with an explanation of the significance of the score assigned.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

3. When the development requested has been completed, the AOJ must readjudicate the issue of entitlement to an initial increased rating for PTSD, evaluated as 50 percent disabling from May 15, 2008 to November 19, 2013 and as 70 percent disabling from November 20, 2013.  If the benefit sought is not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

